              Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 1 of 36




                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF TEXAS
                                          WACO DIVISION


SABLE NETWORKS, INC. AND
SABLE IP, LLC,                                       Civil Action No._________

                     Plaintiffs,
                                                     JURY TRIAL DEMANDED
                v.

FORCEPOINT LLC,

                     Defendant.


                                   COMPLAINT FOR PATENT INFRINGEMENT

         Sable Networks, Inc. and Sable IP, LLC (collectively, “Sable” or “Plaintiffs”) bring this

action and make the following allegations of patent infringement relating to U.S. Patent Nos.:

6,954,431 (the “‘431 patent”); 6,977,932 (the “‘932 patent”); 8,243,593 (the “‘593 patent”); and

9,774,501 (the “‘501 patent”) (collectively, the “patents-in-suit”). Defendant Forcepoint LLC

(“Forcepoint” or “Defendant”) infringes the patents-in-suit in violation of the patent laws of the

United States of America, 35 U.S.C. § 1 et seq.

                                             INTRODUCTION
         1.       The patents-in-suit arise from technologies developed by Dr. Lawrence G. Roberts

- one of the founding fathers of the internet. 1 The patents relate to technologies for efficiently

managing the flow of data packets over routers and switch devices. Dr. Roberts and engineers at

Caspian Networks, Inc. and later Sable Networks, Inc. developed these technologies to address the

increasing amount of data sent over computer networks.



1
    Chris Woodford, THE INTERNET: A HISTORICAL ENCYCLOPEDIA VOLUME 2 at 204 (2005)
    (“Widely regarded as one of the founding fathers of the Internet, Lawrence Roberts was the
    primary architect of ARPANET, the predecessor of the Internet.”).

                                   COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 1 of 36
               Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 2 of 36




          2.       Dr. Roberts is best known for his work as the Chief Scientist of the Advanced

Research Projects Agency (ARPA) where he designed and oversaw the implementation of

ARPANET, the precursor to the internet. Dr. Roberts’ work on ARPANET played a key role in

the development of digital network transmission technologies. 2 Initially, ARPANET was used

primarily to send electronic mail and Dr. Roberts developed the first program for reading and

sending electronic messages.




Keenan Mayo and Peter Newcomb, How The Web Was Won, VANITY FAIR at 96-97 (January 7,
2009); One of the Engineers Who Invented the Internet Wants to Build A Radical new Router,
IEEE SPECTRUM MAGAZINE (July 2009); Katie Hafner, Billions Served Daily, and Counting, N.Y.
TIMES at G1 (December 6, 2001)(“Lawrence Roberts, who was then a manager at the Advanced
Research Projects Agency's Information Processing Techniques Office, solved that problem after
his boss began complaining about the volume of e-mail piling up in his in box. In 1972, Dr. Roberts
produced the first e-mail manager, called RD, which included a filing system, as well as a Delete
function.”).

          3.       Dr. Roberts’ work on ARPANET played a key role in the development of packet

switching networks. Packet switching is a digital network transmission process in which data is

broken into parts which are sent independently and reassembled at a destination. Electronic

messages sent over the ARPANET were broken up into packets then routed over a network to a

destination. “In designing the ARPANET, Roberts expanded on the work he'd done at MIT, using


2
    Katie Hafner, Lawrence Roberts, Who Helped Design Internet’s Precursor, N.Y. TIMES at A2
    (December 31, 2018) (“Dr. Roberts was considered the decisive force behind packet switching,
    the technology that breaks data into discrete bundles that are then sent along various paths around
    a network and reassembled at their destination.”).

                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                         Page 2 of 36
            Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 3 of 36




those tiny data packets to send information from place to place.” 3 Packet switching has become

the primary technology for data communications over computer networks.




George Johnson, From Two Small Nodes, a Mighty Web Has Grown, N.Y. TIMES at F1 (October
12, 1999).

       4.       After leaving ARPANET, Dr. Roberts grew increasingly concerned that existing

technologies for routing data packets were incapable of addressing the increasing amounts of data

traversing the internet. 4   Dr. Roberts identified that as the “Net grows, the more loss and

transmission of data occurs. Eventually, gridlock will set in.” 5

       The Internet is broken. I should know: I designed it. In 1967, I wrote the first plan
       for the ancestor of today's Internet, the Advanced Research Projects Agency
       Network, or ARPANET, and then led the team that designed and built it. The main
       idea was to share the available network infrastructure by sending data as small,
       independent packets, which, though they might arrive at different times, would still
       generally make it to their destinations. The small computers that directed the data
       traffic-I called them Interface Message Processors, or IMPs-evolved into today's



3
  Code Metz, Larry Roberts Calls Himself the Founder of The Internet. Who Are You To Argue,
   WIRED MAGAZINE (September 24, 2012); John C. McDonald, FUNDAMENTALS OF DIGITAL
   SWITCHING at 211 (1990) (“The ARPANET was, in part, an experimental verification of the
   packet switching concept. Robert’s objective was a new capability for resource sharing.”).
4
  eWeek Editors, Feeling A Little Congested, EWEEK MAGAZINE (September 24, 2001) (“Lawrence
   Roberts, one of the primary developers of Internet precursor ARPANet and CTO of Caspian
   Networks, recently released research indicating that Net traffic has quadrupled during the past
  year alone.”).
5
   Michael Cooney, Can ATM Save The Internet, NETWORK WORLD at 16 (May 20, 1996);
  Lawrence Roberts, A RADICAL NEW ROUTER, IEEE Spectrum Vol. 46 34-39 (August 2009).

                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 3 of 36
             Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 4 of 36



      routers, and for a long time they've kept up with the Net's phenomenal growth. Until
      now.
Lawrence Roberts, A Radical New Router, IEEE SPECTRUM Vol. 46(7) at 34 (August 2009)
(emphasis added).
        5.         In 1998, Dr. Roberts founded Caspian Networks. 6 At Caspian Networks, Dr.

Roberts developed a new kind of internet router to efficiently route packets over a network. This

new router was aimed at addressing concerns about network “gridlock.” In a 2001 interview with

Wired Magazine, Dr. Roberts discussed the router he was developing at Caspian Networks – the

Apeiro. “Roberts says the Apeiro will also create new revenue streams for the carriers by solving

the ‘voice and video problem.’ IP voice and video, unlike email and static Web pages, breaks

down dramatically if there's a delay - as little as a few milliseconds - in getting packets from host

to recipient.” 7




Jim Duffy, Router Newcomers take on Cisco, Juniper, NETWORK WORLD at 14 (April 14, 2013);
Stephen Lawson, Caspian Testing Stellar Core Offering, NETWORK WORLD at 33 (December 17,
2001); Tim Greene, Caspian Plans Superfast Routing For The ‘Net Core, NETWORK WORLD at 10
(January 29, 2001); Andrew P. Madden, Company Spotlight: Caspian Networks, MIT
TECHNOLOGY REVIEW at 33 (August 2005); and Loring Wirbel, Caspian Moves Apeiro Router To
Full Availability, EE TIMES (April 14, 2003).


6
  Caspian Networks, Inc. was founded in 1998 as Packetcom, LLC and changed its name to
  Caspian Networks, Inc. in 1999.
7
  John McHugh, The n-Dimensional Superswitch, WIRED MAGAZINE (May 1, 2001).

                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 4 of 36
             Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 5 of 36




        6.       The Apeiro debuted in 2003. The Apeiro, a flow-based router, can identify the

nature of a packet – be it audio, text, or video, and prioritize it accordingly. The Apeiro included

numerous technological advances including quality of service (QoS) routing and flow-based

routing.

        7.       At its height, Caspian Networks Inc. raised more than $300 million dollars and

grew to more than 320 employees in the pursuit of developing and commercializing Dr. Roberts’

groundbreaking networking technologies, including building flow-based routers that advanced

quality of service and load balancing performance. However, despite early success with its

technology and business, Caspian hit hard times when the telecommunications bubble burst.

        8.       Sable Networks, Inc. was formed by Dr. Sang Hwa Lee to further develop and

commercialize the flow-based networking technologies developed by Dr. Roberts and Caspian

Networks. 8 Sable Networks, Inc. has continued its product development efforts and has gained

commercial success with customers in Japan, South Korea, and China. Customers of Sable

Networks, Inc. have included: SK Telecom, NTT Bizlink, Hanaro Telecom, Dacom Corporation,

USEN Corporation, Korea Telecom, China Unicom, China Telecom, and China Tietong.




8
    Dr. Lee, through his company Mobile Convergence, Ltd. purchased the assets of Caspian
    Networks Inc. and subsequently created Sable Networks, Inc.

                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 5 of 36
            Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 6 of 36




SK Telecom and Sable Networks Sign Convergence Network Deal, COMMS UPDATE – TELECOM
NEWS SERVICE (February 4, 2009) (“South Korean operator SK Telecom has announced that it has
signed a deal with US-based network and solutions provider Sable Networks.”); China Telecom
Deploys Sable, LIGHT READING NEWS FEED (November 19, 2007) (“Sable Networks Inc., a leading
provider of service controllers, today announced that China Telecom Ltd, the largest landline
telecom company in China, has deployed the Sable Networks Service Controller in their
network.”).

       9.       Armed with the assets of Caspian Networks Inc. as well as members of Caspian

Networks’ technical team, Sable Networks, Inc. continued the product development efforts

stemming from Dr. Roberts’ flow-based router technologies. Sable Networks, Inc. developed

custom application-specific integrated circuits (“ASIC”) designed for flow traffic management.

Sable Network, Inc.’s ASICs include the Sable Networks SPI, which enables 20 Gigabit flow

processing. In addition, Sable Networks, Inc. developed and released S-Series Service Controllers

(e.g., S80 and S240 Service Controller models) that contain Sable Networks’ flow-based

programmable ASICs, POS and Ethernet interfaces, and carrier-hardened routing and scalability

from 10 to 800 Gigabits.




                            COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 6 of 36
           Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 7 of 36




SABLE NETWORKS S-SERIES SERVICE CONTROLLERS (showing the S240-240G Multi-Shelf System,
S80-80G Single-Shelf System, and S20-20G Stand-Alone System).

       10.     Sable pursues the reasonable royalties owed for Forcepoint’s use of the inventions

claimed in Sable’s patent portfolio, which arise from Caspian Networks and Sable Networks’

groundbreaking technology.


                                  SABLE’S PATENT PORTFOLIO

       11.     Sable’s patent portfolio includes over 34 patent assets, including 14 granted U.S.

patents.   Dr. Lawrence Roberts’ pioneering work on QoS traffic prioritization, flow-based

switching and routing, and the work of Dr. Roberts’ colleagues at Caspian Networks Inc. and Sable

Networks, Inc. are claimed in the various patents owned by Sable.

       12.     Highlighting the importance of the patents-in-suit is the fact that the Sable’s patent

portfolio has been cited by over 1,000 U.S. and international patents and patent applications

assigned to a wide variety of the largest companies operating in the computer networking field.

Sable’s patents have been cited by companies such as:



                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 7 of 36
         Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 8 of 36




             •   Cisco Systems, Inc. 9
             •   Juniper Networks, Inc. 10
             •   Broadcom Limited 11
             •   EMC Corporation 12
             •   F5 Networks, Inc. 13
             •   Verizon Communications Inc. 14
             •   Microsoft Corporation 15
             •   Intel Corporation 16
             •   Extreme Networks, Inc. 17
             •   Huawei Technologies Co., Ltd. 18


                                             THE PARTIES
SABLE NETWORKS, INC.

       13.       Sable Networks, Inc. (“Sable Networks”) is a corporation organized and existing

under the laws of the State of California.

       14.       Sable Networks was formed to continue the research, development, and

commercialization work of Caspian Networks Inc., which was founded by Dr. Lawrence Roberts




9
  See, e.g., U.S. Patent Nos. 7,411,965; 7,436,830; 7,539,499; 7,580,351; 7,702,765; 7,817546;
   7,936,695; 8,077,721; 8,493,867; 8,868,775; and 9,013,985.
10
   See, e.g., U.S. Patent Nos. 7,463,639; 7,702,810; 7,826,375; 8,593,970; 8,717,889; 8,811,163;
   8,811,183; 8,964,556; 9,032,089; 9,065,773; and 9,832,099.
11
   See, e.g., U.S. Patent No. 7,187,687; 7,206,283; 7,266,117; 7,596,139; 7,649,885; 8,014,315;
   8,037,399; 8,170,044; 8,194,666; 8,271,859; 8,448,162; 8,493,988; 8,514,716; and 7,657,703.
12
    See, e.g., U.S. Patent Nos. 6,976,134; 7,185,062; 7,404,000; 7,421,509; 7,864,758; and
   8,085,794.
13
   See, e.g., U.S. Patent Nos. 7,206,282; 7,580,353; 8,418,233; 8,565,088; 9,225,479; 9,106,606;
   9,130,846; 9,210,177; 9,614,772; 9,967,331; and 9,832,069.
14
    See, e.g., U.S. Patent Nos. 7,349,393; 7,821,929; 8,218,569; 8,289,973; 9,282,113; and
   8,913,623.
15
   See, e.g., U.S. Patent Nos. 7,567,504; 7,590,736; 7,669,235; 7,778,422; 7,941,309; 7,636,917;
   9,571,550; and 9,800,592.
16
   See, e.g., U.S. Patent Nos. 7,177,956; 7,283,464; 9,485,178; 9,047,417; 8,718,096; 8,036,246;
   8,493,852; and 8,730,984.
17
   See, e.g., U.S. Patent Nos. 7,903,654; 7,978,614; 8,149839; 10,212,224; 9,112,780; and
   8,395,996.
18
   See, e.g., U.S. Patent Nos. 7,903,553; 7,957,421; 10,015,079; 10,505,840; and Chinese Patent
   Nos. CN108028828 and CN106161333.

                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                   Page 8 of 36
          Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 9 of 36




to provide flow-based switching and routing technologies to improve the efficiency and quality of

computer networks.

        15.     Sable Networks is the owner by assignment of all of the patents-in-suit.


SABLE IP, LLC

        16.     Sable IP, LLC (“Sable IP”) is a Delaware limited liability company with its

principal place of business at 225 S. 6th Street, Suite 3900, Minneapolis, Minnesota 55402.

Pursuant to an exclusive license agreement with Sable Networks, Sable IP is the exclusive licensee

of the patents-in-suit.

FORCEPOINT LLC

        17.     Forcepoint LLC (“Forcepoint”), is a Delaware corporation with its principal place

of business at 10900-A Stonelake Blvd., Quarry Oaks 1, Ste. 350, Austin, Texas 78759.

Forcepoint may be served through its registered agent Corporate Creations Network Inc., 5444

Westheimer #1000, Houston, Texas 77056. Forcepoint is registered to do business in the State of

Texas and has been since at least January 13, 2016.

        18.     Forcepoint conducts business operations within the Western District of Texas

where it sells, develops, and/or markets its products including its headquarters at 10900-A

Stonelake Blvd., Quarry Oaks 1, Ste. 350, Austin, Texas 78759.

                                    JURISDICTION AND VENUE

        19.     This action arises under the patent laws of the United States, Title 35 of the United

States Code. Accordingly, this Court has exclusive subject matter jurisdiction over this action

under 28 U.S.C. §§ 1331 and 1338(a).

        20.     This Court has personal jurisdiction over Forcepoint in this action because

Forcepoint has committed acts within the Western District of Texas giving rise to this action and


                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 9 of 36
          Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 10 of 36




has established minimum contacts with this forum such that the exercise of jurisdiction over

Forcepoint would not offend traditional notions of fair play and substantial justice. Forcepoint is

registered to do business in the State of Texas, and maintains its corporate headquarters in Austin,

Texas.

         21.   Venue is proper in this district under 28 U.S.C. §§ 1391(b)-(d) and 1400(b).

Defendant Forcepoint is registered to do business in the State of Texas, maintains its corporate

headquarters in the Western District of Texas, has transacted business in the Western District of

Texas and has committed acts of direct and indirect infringement in the Western District of Texas.

         22.   Forcepoint has a regular and established place of business in this District and has

committed acts of infringement in this District. Forcepoint maintains its corporate headquarters at

10900-A Stonelake Blvd., Quarry Oaks 1, Ste. 350, Austin, Texas 78759, which is located within

this District. Forcepoint employs full-time personnel such as sales personnel and engineers in this

District. Forcepoint has also committed acts of infringement in this District by commercializing,

marketing, selling, distributing, testing, and servicing the Accused Products.

         23.   This Court has personal jurisdiction over Forcepoint. Forcepoint has conducted

and does conduct business within the State of Texas. Forcepoint, directly or through subsidiaries

or intermediaries (including distributors, retailers, and others), ships, distributes, makes, uses,

offers for sale, sells, imports, and/or advertises (including by providing an interactive web page)

its products and/or services in the United States and the Western District of Texas and/or

contributes to and actively induces its customers to ship, distribute, make, use, offer for sale, sell,

import, and/or advertise (including the provision of an interactive web page) infringing products

and/or services in the United States and the Western District of Texas. Forcepoint, directly and

through subsidiaries or intermediaries (including distributors, retailers, and others), has



                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 10 of 36
         Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 11 of 36




purposefully and voluntarily placed one or more of its infringing products and/or services, as

described below, into the stream of commerce with the expectation that those products will be

purchased and used by customers and/or consumers in the Western District of Texas. These

infringing products and/or services have been and continue to be made, used, sold, offered for sale,

purchased, and/or imported by customers and/or consumers in the Western District of Texas.

Forcepoint has committed acts of patent infringement within the Western District of Texas.

Forcepoint interacts with customers in Texas, including through visits to customer sites in Texas.

Through these interactions and visits, Forcepoint directly infringes the patents-in-suit.

       24.     Forcepoint has minimum contacts with this District such that the maintenance of

this action within this District would not offend traditional notions of fair play and substantial

justice. Thus, the Court therefore has both general and specific personal jurisdiction over

Forcepoint.

                                     THE ASSERTED PATENTS

U.S. PATENT NO. 6,954,431

       25.     U.S. Patent No. 6,954,431 (the “’431 patent”) entitled, Micro-Flow Management,

was filed on December 6, 2001, and claims priority to April 19, 2000. The ‘431 patent is subject

to a 35 U.S.C. § 154(b) term extension of 722 days. Sable Networks, Inc. is the owner by

assignment of the ‘431 patent. Sable IP is the exclusive licensee of the ‘431 patent. A true and

correct copy of the ‘431 patent is attached hereto as Exhibit A.

       26.     The ‘431 patent discloses novel methods and systems for managing data traffic

comprising a plurality of micro-flows through a network.

       27.     The inventions disclosed in the ‘431 patent improve the quality of service in data

transmissions over a computer network by relying on per micro-flow state information that enables

rate and delay variation requirements to be within set quantified levels of service.

                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 11 of 36
         Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 12 of 36




        28.       The ‘431 patent discloses technologies that speed the rate at which data can

effectively travel over a computer network by optimizing packet discarding.

        29.       The ‘431 patent discloses the use of micro-flow state information to determine the

rate of each flow, thus optimizing discards and optimizing the quality of service of data

transmission.

        30.       The ‘431 patent discloses methods and systems that avoid networking system

degradation by not overloading network switch buffers.

        31.       The ‘431 patent discloses a method for managing data traffic through a network

that determines a capacity of a buffer containing a micro-flow based on a characteristic.

        32.       The ‘431 patent discloses a method for managing data traffic through a network

that assigns an acceptable threshold value for the capacity of the buffer over a predetermined

period of time.

        33.       The ‘431 patent discloses a method for managing data traffic through a network

that delegates a portion of available bandwidth in the network to the micro-flow.

        34.       The ‘431 patent discloses a method for managing data traffic through a network

that uses the buffer for damping jitter associated with the micro-flow.

        35.       The ‘431 patent has been cited by 103 patents and patent applications as relevant

prior art. Specifically, patents issued to the following companies have cited the ‘431 patent as

relevant prior art:

              •   Cisco Systems, Inc.
              •   Juniper Networks, Inc.
              •   Broadcom Limited
              •   Intel Corporation
              •   Sun Microsystems, Inc.
              •   Oracle Corporation
              •   Samsung Electronics Co., Ltd.
              •   Adtran, Inc.

                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 12 of 36
          Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 13 of 36




             •   Time Warner Cable, Inc.
             •   FSA Technologies, Inc.
             •   Internap Corporation
             •   France Telecom
             •   The Boeing Company
             •   Wistaria Trading, Ltd.

U.S. PATENT NO. 6,977,932

       36.       U.S. Patent No. 6,977,932 (the “’932 patent”) entitled, System and Method for

Network Tunneling Utilizing Micro-Flow State Information, was filed on January 16, 2002. The

‘932 patent is subject to a 35 U.S.C. § 154(b) term extension of 815 days. Sable Networks, Inc. is

the owner by assignment of the ‘932 patent. Sable IP is the exclusive licensee of the ‘932 patent.

A true and correct copy of the ‘932 patent is attached hereto as Exhibit B.

       37.       The ‘932 patent discloses novel methods and apparatuses for utilizing a router

capable of network tunneling utilizing flow state information.

       38.       The inventions disclosed in the ‘932 patent enable the use of micro-flow state

information to improve network tunneling techniques.

       39.       The inventions disclosed in the ‘932 patent maintain flow state information for

various quality of service characteristics by utilizing aggregate flow blocks.

       40.       The aggregate flow blocks disclosed in the ‘932 patent maintain micro-flow block

information.

       41.       The technologies claimed in the ‘932 patent speed the flow of network traffic over

computer networks by avoiding time consuming and processor intensive tasks by combining flow

state information with other information such as label switched paths utilization information. This

permits the micro-flows associated with an aggregate flow block to all be processed in a similar

manner.




                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 13 of 36
          Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 14 of 36




         42.       The technologies disclosed in the ‘932 patent result in more efficient computer

networks by avoiding the processor intensive tasks of searching millions of flow blocks to identify

flow blocks having certain micro-flow characteristics in order to process large numbers of micro-

flows.

         43.       The ‘932 patent discloses a router capable of network tunneling utilizing flow state

information containing an aggregate flow block having tunnel specific information for a particular

network tunnel.

         44.       The ‘932 patent discloses a router capable of network tunneling utilizing flow state

information containing a flow block having flow state information for a micro-flow, the flow block

further including an identifier that associates the flow block with the aggregate flow block.

         45.       The ‘932 patent discloses a router capable of network tunneling utilizing flow state

information wherein the aggregate flow block stores statistics for the particular network tunnel.

         46.       The ‘932 patent has been cited by 86 patents and patent applications as relevant

prior art. Specifically, patents issued to the following companies have cited the ‘932 patent as

relevant prior art:

               •   Cisco Systems, Inc.
               •   Juniper Networks, Inc.
               •   Avaya, Inc.
               •   Fujitsu, Ltd.
               •   Intel Corporation
               •   Nokia Corporation
               •   Qualcomm, Inc.
               •   Sprint Communications Co.
               •   Telefonaktiebolaget LM Ericsson
               •   Verizon Communications, Inc.

U.S. PATENT NO. 8,243,593

         47.       U.S. Patent No. 8,243,593 entitled, Mechanism for Identifying and Penalizing

Misbehaving Flows in a Network, was filed on December 22, 2004. The ‘593 patent is subject to

                                COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 14 of 36
         Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 15 of 36




a 35 U.S.C. § 154(b) term extension of 1,098 days. Sable Networks, Inc. is the owner by

assignment of the ’593 patent. Sable IP is the exclusive licensee of the ‘593 patent. A true and

correct copy of the ‘593 patent is attached hereto as Exhibit C.

       48.     The ‘593 patent discloses novel methods and systems for processing a flow of a

series of information packets.

       49.     The inventions disclosed in the ‘593 patent teach technologies that permit the

identification and control of less desirable network traffic.

       50.     Because the characteristics of data packets in undesirable network traffic can be

disguised, the ‘593 patent improves the operation of computer networks by disclosing technologies

that monitor the characteristics of flows of data packets rather than ancillary factors such as port

numbers or signatures.

       51.     The ‘593 patent discloses tracking the behavioral statistics of a flow of data packets

that can be used to determine whether the flow is undesirable.

       52.     The ‘593 patent further discloses taking actions to penalize the flow of undesirable

network traffic.

       53.     The ‘593 patent discloses a method for processing a flow of a series of information

packets that maintains a set of behavioral statistics for the flow, wherein the set of behavioral

statistics is updated based on each information packet belonging to the flow, as each information

packet is processed.

       54.     The ‘593 patent discloses a method for processing a flow of a series of information

packets that determines, based at least partially upon the set of behavioral statistics, whether the

flow is exhibiting undesirable behavior.




                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 15 of 36
         Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 16 of 36




        55.       The ‘593 patent discloses that the determination as to whether the flow is exhibiting

undesirable behavior is made regardless of the presence or absence of congestion.

        56.       The ‘593 patent discloses a method for processing a flow of data packets that

enforces a penalty on the flow in response to a determination that the flow is exhibiting undesirable

behavior.

        57.       The ‘593 patent has been cited by 17 patents and patent applications as relevant

prior art. Specifically, patents issued to the following companies have cited the ‘593 patent as

relevant prior art.

              •   Cisco Systems, Inc.
              •   AT&T, Inc.
              •   International Business Machines Corporation
              •   Telecom Italia S.p.A.
              •   McAfee, LLC

U.S. PATENT NO. 9,774,501

        58.       U.S. Patent No. 9,774,501 (the “‘501 patent”) entitled, System and Method for

Ensuring Subscriber Fairness Using Outlier Detection, was filed on September 7, 2016, and

claims priority to May 14, 2012. Sable Networks, Inc. is the owner by assignment of the ‘501

patent. Sable IP is the exclusive licensee of the ‘501 patent. A true and correct copy of the ‘501

patent is attached hereto as Exhibit D.

        59.       The ‘501 patent claims specific methods and devices for a subscriber fairness

solution that uses flow-based statistical collection mechanism to monitor subscriber usage across

various attributes.

        60.       The ‘501 patent discloses methods and systems for detecting outlier users of a

network resource.




                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 16 of 36
         Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 17 of 36




        61.    The ‘501 patent teaches technologies for detecting outlier users of a network

resource using a fairness model that accounts for the cost of a user's behavior on other users and

provides for evaluating and effecting service fairness.

        62.    The ‘501 patent discloses aggregating flow data of a user of a network resource for

set time periods. The flow data that is aggregated can include connections between a particular

source IP address and transport layer port to a particular destination IP address and transport layer

port.

        63.    The ‘501 patent discloses applying outlier detection logic to the flow-count pattern

that is generated for a user and comparing it to flow-count patterns associated with other users on

the network.

        64.    The ‘501 patent discloses a method of assigning a flow-count band to the user based

on the outlier detection logic where the user’s flow count is compared to the flow-count data of

other users on the network.

        65.    The ‘501 patent discloses a method of applying a mitigating action to the user based

on the user’s access to the network resource based on the flow-count band that the user’s activity

causes the user to be assigned to.

        66.    The ‘501 patent discloses a method of implementing outlier detection for a user on

a network using a detection phase and a mitigation phase. In the detection phase, “outliers” are

identified - users that are using a disproportionate amount of network resources. In the mitigation

phase, actions are taken to restrict the access of the outlier user to network resources.

        67.    The ‘501 patent discloses a computer implemented method that improves the

function of a computer network through using outlier detection to mitigate an individual user’s

over use of the network bandwidth.



                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 17 of 36
         Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 18 of 36




       68.       The ‘501 patent family has been cited by 11 United States and international patents

and patent applications as relevant prior art.      Specifically, patents issued to the following

companies have cited the ‘501 patent family as relevant prior art:

             •   Cisco Systems, Inc.
             •   International Business Machines Corporation
             •   Google, Inc.
             •   Adobe, Inc.
             •   British Telecomm
             •   VMware, Inc.
             •   Sprint Spectrum L.P.
             •   Infinera Corporation

                                          COUNT I
                          INFRINGEMENT OF U.S. PATENT NO. 6,954,431

       69.       Plaintiffs reference and incorporate by reference the preceding paragraphs of this

Complaint as if fully set forth herein.

       70.       Forcepoint designs, makes, uses, sells, and/or offers for sale in the United States

products and/or services for managing data traffic comprising a plurality of micro-flows through

a network.

       71.       Forcepoint designs, makes, sells, offers to sell, imports, and/or uses Forcepoint

Next Generation Firewall (NGFW) Appliances running Forcepoint NGFW 6.0 and later software,

including but not limited to the following: Forcepoint NGFW Appliances (including the following

models: NGFW 5206 Appliance, NGFW 1401 Appliance, NGFW 3207 Appliance, NGFW 320X

Appliance, NGFW 1402 Appliance, NGFW 1035 Appliance, NGFW 1065 Appliance, NGFW 321

Appliance, NGFW 325 Appliance, NGFW 110 Appliance, NGFW 115 Appliance, NGFW 331

Appliance, NGFW 335W Appliance, NGFW 51 Appliance, NGFW 51 LTE Appliance, NGFW

3301 Appliance, NGFW 3305 Appliance, NGFW 6205 Appliance, NGFW 2101 Appliance,

NGFW 2105 Appliance, NGFW SMC 1000 Appliance, NGFW 1101 Appliance, NGFW 1105


                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 18 of 36
         Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 19 of 36




Appliance, NGFW 330 Appliance, NGFW 335 Appliance, NGFW 3401 Appliance, NGFW 3405

Appliance, NGFW 3410 Appliance, NGFW 120W Appliance, and NGFW 60 Appliance);

Forcepoint S Series Appliance (including the following models: Storage Array 30TB, Storage

Array 110TB, and Storage Array 60TB); Forcepoint V10000 Series Appliance (including the

following models: V10000 G4 R2, V10000 G4, V20000 G1, V5000 G3, V5000 G4, and V5000

G4 R2); Forcepoint X Series Appliance (including the following models: X10G Blade G2 R2 and

X10G Blade G2); and Forcepoint Z Series Appliance (including the following models: Z2500

G1.2, Z5000 G1.2, Z10000 G1.2, Z20000 G1.2, Z50000 G1.2, Z2500 G1.1, Z5000 G1.1, Z10000

G1.1, Z20000 G1.1, Z50000 G1.1, Z2500 G1.0, Z5000 G1.0, Z10000 G1.0, Z20000 G1.0, and

Z50000 G1.0) (collectively, the “Forcepoint '431 Products(s)”).

       72.     One or more Forcepoint subsidiaries and/or affiliates use the Forcepoint ‘431

Products in regular business operations.

       73.     One or more of the Forcepoint ‘431 Products include technology for managing data

traffic comprising a plurality of micro-flows through a network.

       74.     One or more of the Forcepoint ‘431 Products determine the capacity of a buffer

containing a micro-flow based on a characteristic.

       75.     One or more of the Forcepoint ‘431 Products assign an acceptable threshold value

for the capacity of the buffer over a predetermined period of time.

       76.     One or more of the Forcepoint ‘431 Products delegate a portion of available

bandwidth in the network to the micro-flow.

       77.     The Forcepoint ‘431 Products enable the setting of thresholds for a buffer that

include the ability to set a threshold as a percentage of the buffer.




                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                 Page 19 of 36
         Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 20 of 36




       78.     One or more of the Forcepoint ‘431 Products use the buffer for damping jitter

associated with the micro-flow.

       79.     The Forcepoint ‘431 Products use buffers to limit jitter which is delay variance.

       80.     Forcepoint has directly infringed and continues to directly infringe the ‘431 patent

by, among other things, making, using, offering for sale, and/or selling technology for managing

data traffic comprising a plurality of micro-flows through a network, including but not limited to

the Forcepoint ‘431 Products.

       81.     The Forcepoint ‘431 Products are available to businesses and individuals

throughout the United States.

       82.     The Forcepoint ‘431 Products are provided to businesses and individuals located in

the Western District of Texas.

       83.     By making, using, testing, offering for sale, and/or selling products and services for

managing data traffic comprising a plurality of micro-flows through a network, including but not

limited to the Forcepoint ‘431 Products, Forcepoint has injured Plaintiffs and is liable to Plaintiffs

for directly infringing one or more claims of the ‘431 patent, including at least claim 1 pursuant to

35 U.S.C. § 271(a).

       84.     Forcepoint also indirectly infringes the ‘431 patent by actively inducing

infringement under 35 USC § 271(b).

       85.     Forcepoint has had knowledge of the ‘431 patent since at least service of this

Complaint or shortly thereafter, and Forcepoint knew of the ‘431 patent and knew of its

infringement, including by way of this lawsuit.

       86.     Forcepoint intended to induce patent infringement by third-party customers and

users of the Forcepoint ‘431 Products and had knowledge that the inducing acts would cause



                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 20 of 36
          Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 21 of 36




infringement or was willfully blind to the possibility that its inducing acts would cause

infringement. Forcepoint specifically intended and was aware that the normal and customary use

of the accused products would infringe the ‘431 patent. Forcepoint performed the acts that

constitute induced infringement, and would induce actual infringement, with knowledge of the

‘431 patent and with the knowledge that the induced acts would constitute infringement. For

example, Forcepoint provides the Forcepoint ‘431 Products that have the capability of operating

in a manner that infringe one or more of the claims of the ‘431 patent, including at least claim 1,

and Forcepoint further provides documentation and training materials that cause customers and

end users of the Forcepoint ‘431 Products to utilize the products in a manner that directly infringe

one or more claims of the ‘431 patent. 19 By providing instruction and training to customers and

end-users on how to use the Forcepoint ‘431 Products in a manner that directly infringes one or

more claims of the ‘431 patent, including at least claim 1, Forcepoint specifically intended to

induce infringement of the ‘431 patent. Forcepoint engaged in such inducement to promote the

sales of the Forcepoint ‘431 Products, e.g., through Forcepoint user manuals, product support,

marketing materials, and training materials to actively induce the users of the accused products to

infringe the ‘431 patent. Accordingly, Forcepoint has induced and continues to induce users of


19
     See, e.g., Forcepoint Next Generation Firewall Product Guide Version 6.6 Revision A,
     FORCEPOINT DOCUMENTATION (2019); Forcepoint Intrusion Prevent System Datasheet,
     FORCEPOINT DOCUMENTATION (2017); Forcepoint Next Generation Firewall Product Guide
     Version 6.5 Revision A, FORCEPOINT DOCUMENTATION (2018); Forcepoint Firewall Enterprise
     Appliance Characterize and Contain Every New Threat and Vulnerability – Forcepoint
     Datasheet, FORCEPOINT DOCUMENTATION (2016); Forcepoint Next Generation Firewall
     Product Guide 6.2 Revision B, FORCEPOINT DOCUMENTATION (2018); Forcepoint Next
     Generation Firewall 6.8.3 Release Notes Revision A, FORCEPOINT DOCUMENTATION (2020);
     User Activity Monitoring | Forcepoint Insider Threat, FORCEPOINT TECH TALK YOUTUBE
     CHANNEL (March 10, 2017), available at: https://www.youtube.com/watch?v=qSHexqYW-jE;
     Forcepoint Stonesoft Next Generation Firewall Release Notes 6.6.1 Rev. A, FORCEPOINT
     DOCUMENTATION (2019); and Forcepoint Next Generation Firewall Online Help – Quality of
     Service and Bandwidth Management, FORCEPOINT ONLINE HELP WEBSITE (last visited March
     2021), available at: http://help.stonesoft.com/onlinehelp/StoneGate/SMC/6.2.0/GUID-
     0AC5CAA5-018B-4CB2-BE7A-943378EDD97C.html.

                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 21 of 36
         Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 22 of 36




the accused products to use the accused products in their ordinary and customary way to infringe

the ‘431 patent, knowing that such use constitutes infringement of the ‘431 patent.

        87.     The ‘431 patent is well-known within the industry as demonstrated by multiple

citations to the ‘431 patent in published patents and patent applications assigned to technology

companies and academic institutions. Forcepoint is utilizing the technology claimed in the ‘431

patent without paying a reasonable royalty. Forcepoint is infringing the ‘431 patent in a manner

best described as willful, wanton, malicious, in bad faith, deliberate, consciously wrongful,

flagrant, or characteristic of a pirate.

        88.     To the extent applicable, the requirements of 35 U.S.C. § 287(a) have been met

with respect to the ‘431 patent.

        89.     As a result of Forcepoint’s infringement of the ‘431 patent, Plaintiffs have suffered

monetary damages, and seek recovery in an amount adequate to compensate for Forcepoint’s

infringement, but in no event less than a reasonable royalty for the use made of the invention by

Forcepoint together with interest and costs as fixed by the Court.

                                          COUNT II
                           INFRINGEMENT OF U.S. PATENT NO. 6,977,932

        90.     Plaintiffs reference and incorporate by reference the preceding paragraphs of this

Complaint as if fully set forth herein.

        91.     Forcepoint designs, makes, sells, offers to sell, imports, and/or uses the Forcepoint

Next Generation Firewall (NGFW) Appliances running Forcepoint NGFW 6.0 and later software,

including but not limited to the following: Forcepoint NGFW Appliances (including the following

models: NGFW 5206 Appliance, NGFW 1401 Appliance, NGFW 3207 Appliance, NGFW 320X

Appliance, NGFW 1402 Appliance, NGFW 1035 Appliance, NGFW 1065 Appliance, NGFW 321

Appliance, NGFW 325 Appliance, NGFW 110 Appliance, NGFW 115 Appliance, NGFW 331

                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 22 of 36
         Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 23 of 36




Appliance, NGFW 335W Appliance, NGFW 51 Appliance, NGFW 51 LTE Appliance, NGFW

3301 Appliance, NGFW 3305 Appliance, NGFW 6205 Appliance, NGFW 2101 Appliance,

NGFW 2105 Appliance, NGFW SMC 1000 Appliance, NGFW 1101 Appliance, NGFW 1105

Appliance, NGFW 330 Appliance, NGFW 335 Appliance, NGFW 3401 Appliance, NGFW 3405

Appliance, NGFW 3410 Appliance, NGFW 120W Appliance, and NGFW 60 Appliance);

Forcepoint S Series Appliance (including the following models: Storage Array 30TB, Storage

Array 110TB, and Storage Array 60TB); Forcepoint V10000 Series Appliance (including the

following models: V10000 G4 R2, V10000 G4, V20000 G1, V5000 G3, V5000 G4, and V5000

G4 R2); Forcepoint X Series Appliance (including the following models: X10G Blade G2 R2 and

X10G Blade G2); and Forcepoint Z Series Appliance (including the following models: Z2500

G1.2, Z5000 G1.2, Z10000 G1.2, Z20000 G1.2, Z50000 G1.2, Z2500 G1.1, Z5000 G1.1, Z10000

G1.1, Z20000 G1.1, Z50000 G1.1, Z2500 G1.0, Z5000 G1.0, Z10000 G1.0, Z20000 G1.0, and

Z50000 G1.0) (collectively, the “Forcepoint '932 Products(s)”).

       92.     One or more Forcepoint subsidiaries and/or affiliates use the Forcepoint ‘932

Products in regular business operations.

       93.     Forcepoint has directly infringed and continues to directly infringe the ‘932 patent

by, among other things, making, using, offering for sale, and/or selling technology that utilize flow

state information to perform a method of network tunneling.

       94.     One or more of the Forcepoint ‘932 Products utilize flow state information to

perform a network tunneling method.

       95.     One or more of the Forcepoint ‘932 Products create a flow block having flow state

information for a received first data packet of a micro-flow.




                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 23 of 36
         Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 24 of 36




        96.     One or more of the Forcepoint ‘932 Products store a tunnel identifier for the micro-

flow in the flow block, the tunnel identifier identifying a selected network tunnel to be used to

transmit the data packet.

        97.     One or more of the Forcepoint ‘932 Products index an aggregate flow block using

the tunnel identifier.

        98.     One or more of the Forcepoint ‘932 Products utilize an aggregate flow block with

tunnel specific information for the selected network tunnel and that stores statistics for the selected

network tunnel.

        99.     One or more of the Forcepoint ‘932 Products transmit data packets using the

selected network tunnel based on the tunnel specific information.

        100.    The Forcepoint ‘932 Products are available to businesses and individuals

throughout the United States.

        101.    The Forcepoint ‘932 Products are provided to businesses and individuals located in

the Western District of Texas.

        102.    By making, using, testing, offering for sale, and/or selling products utilizing flow

state information to perform a method of network tunneling, including but not limited to the

Forcepoint ‘932 Products, Forcepoint has injured Plaintiffs and is liable to Plaintiffs for directly

infringing one or more claims of the ‘932 patent, including at least claim 1 pursuant to 35 U.S.C.

§ 271(a).

        103.    Forcepoint also indirectly infringes the ‘932 patent by actively inducing

infringement under 35 USC § 271(b).




                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 24 of 36
          Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 25 of 36




         104.   Forcepoint has had knowledge of the ‘932 patent since at least service of this

Complaint or shortly thereafter, and Forcepoint knew of the ‘932 patent and knew of its

infringement, including by way of this lawsuit.

         105.   Forcepoint intended to induce patent infringement by third-party customers and

users of the Forcepoint ‘932 Products and had knowledge that the inducing acts would cause

infringement or was willfully blind to the possibility that its inducing acts would cause

infringement. Forcepoint specifically intended and was aware that the normal and customary use

of the accused products would infringe the ‘932 patent. Forcepoint performed the acts that

constitute induced infringement, and would induce actual infringement, with knowledge of the

‘932 patent and with the knowledge that the induced acts would constitute infringement. For

example, Forcepoint provides the Forcepoint ‘932 Products that have the capability of operating

in a manner that infringe one or more of the claims of the ‘932 patent, including at least claim 1,

and Forcepoint further provides documentation and training materials that cause customers and

end users of the Forcepoint ‘932 Products to utilize the products in a manner that directly infringe

one or more claims of the ‘932 patent. 20 By providing instruction and training to customers and


20
     See, e.g., Forcepoint Next Generation Firewall Product Guide Version 6.7 Revision A,
     FORCEPOINT DOCUMENTATION (2019); Forcepoint Next Generation Firewall (NGFW):
     Connect and product Your People and Their Data Throughout Your Enterprise Network,
     FORCEPOINT DOCUMENTATION (2017); NGFW SMC API for Forcepoint Next Generation
     Firewall Reference Guide Version 6.3 Revision A, FORCEPOINT DOCUMENTATION (2017);
     Forcepoint Next Generation Firewall Product Guide Version 6.6 Revision A, FORCEPOINT
     DOCUMENTATION (2019); Forcepoint Intrusion Prevention System Datasheet, FORCEPOINT
     DOCUMENTATION (2017); Forcepoint Next Generation Firewall Product Guide Version 6.5
     Revision A, FORCEPOINT DOCUMENTATION (2018); Forcepoint Firewall Enterprise Appliance:
     Characterize and Contain Every New Threat and Vulnerability – Forcepoint Datasheet,
     FORCEPOINT DOCUMENTATION (2016); Forcepoint Next Generation Firewall Product Guide
     6.2 Revision B, FORCEPOINT DOCUMENTATION (2018); Forcepoint Next Generation Firewall
     6.8.3 Release Notes Revision A, FORCEPOINT DOCUMENTATION (2020); User Activity
     Monitoring | Forcepoint Insider Threat, FORCEPOINT TECH TALK YOUTUBE CHANNEL (March
     10, 2017), available at: https://www.youtube.com/watch?v=qSHexqYW-jE; Forcepoint
     Stonesoft Next Generation Firewall Release Notes 6.6.1 Rev. A, FORCEPOINT DOCUMENTATION
     (2019); and Forcepoint Next Generation Firewall Online Help – Quality of Service and
     Bandwidth Management, FORCEPOINT ONLINE HELP WEBSITE (last visited March 2021),

                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 25 of 36
         Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 26 of 36




end-users on how to use the Forcepoint ‘932 Products in a manner that directly infringes one or

more claims of the ‘932 patent, including at least claim 1, Forcepoint specifically intended to

induce infringement of the ‘932 patent. Forcepoint engaged in such inducement to promote the

sales of the Forcepoint ‘932 Products, e.g., through Forcepoint user manuals, product support,

marketing materials, and training materials to actively induce the users of the accused products to

infringe the ‘932 patent. Accordingly, Forcepoint has induced and continues to induce users of

the accused products to use the accused products in their ordinary and customary way to infringe

the ‘932 patent, knowing that such use constitutes infringement of the ‘932 patent.

        106.    The ‘932 patent is well-known within the industry as demonstrated by multiple

citations to the ‘932 patent in published patents and patent applications assigned to technology

companies and academic institutions. Forcepoint is utilizing the technology claimed in the ‘932

patent without paying a reasonable royalty. Forcepoint is infringing the ‘932 patent in a manner

best described as willful, wanton, malicious, in bad faith, deliberate, consciously wrongful,

flagrant, or characteristic of a pirate.

        107.    To the extent applicable, the requirements of 35 U.S.C. § 287(a) have been met

with respect to the ‘932 patent.

        108.    As a result of Forcepoint’s infringement of the ‘932 patent, Plaintiffs have suffered

monetary damages, and seek recovery in an amount adequate to compensate for Forcepoint’s

infringement, but in no event less than a reasonable royalty for the use made of the invention by

Forcepoint together with interest and costs as fixed by the Court.




   available at: http://help.stonesoft.com/onlinehelp/StoneGate/SMC/6.2.0/GUID-0AC5CAA5-
   018B-4CB2-BE7A-943378EDD97C.html.

                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 26 of 36
         Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 27 of 36




                                       COUNT III
                         INFRINGEMENT OF U.S. PATENT NO. 8,243,593

       109.    Plaintiffs reference and incorporate by reference the preceding paragraphs of this

Complaint as if fully set forth herein.

       110.    Forcepoint designs, makes, uses, sells, and/or offers for sale in the United States

products and/or services for processing a flow of a series of information packets.

       111.    Forcepoint designs, makes, sells, offers to sell, imports, and/or uses Forcepoint

devices that contain Sidewinder Version 8.0 and later security functionality, including but not

limited to the following products: Sidewinder 1402C3 Appliance, Sidewinder S1104 Appliance,

Sidewinder S2008 Appliance, Sidewinder S4016 Appliance, Sidewinder S3008 Appliance,

Sidewinder S5032 Appliance, Sidewinder S6032 Appliance, Sidewinder S7032 Appliance,

Sidewinder for BlueCoat X-50 and X-80 Chassis All Software Versions, Sidewinder 4150F

Appliance, Sidewinder 2150F Appliance, Sidewinder 1100F Appliance, Sidewinder 2100F

Appliance, Sidewinder 2150F VX Appliance, Sidewinder 410F Appliance, and the Sidewinder

510F Appliance (collectively, the “Forcepoint ‘593 Product(s)”).

       112.    One or more Forcepoint subsidiaries and/or affiliates use the Forcepoint ‘593

Products in regular business operations.

       113.    One or more of the Forcepoint ‘593 Products include technology for processing a

flow of a series of information packets. Specifically, the Forcepoint ‘593 Products maintain a set

of behavioral statistics based on each and every information packet belonging to a flow.

       114.    The Forcepoint ‘593 Products are available to businesses and individuals

throughout the United States.

       115.    The Forcepoint ‘593 Products are provided to businesses and individuals located in

the Western District of Texas.


                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 27 of 36
         Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 28 of 36




       116.    Forcepoint has directly infringed and continues to directly infringe the ‘593 patent

by, among other things, making, using, offering for sale, and/or selling products and services for

processing a flow of a series of information packets.

       117.    The Forcepoint ‘593 Products maintain a set of behavioral statistics for the flow,

wherein the set of behavioral statistics is updated based on each information packet belonging to

the flow, as each information packet is processed.

       118.    The Forcepoint ‘593 Products enable the generation of behavioral statistics based

on each packet that is processed.

       119.    The Forcepoint ‘593 Products determine, based at least partially upon the set of

behavioral statistics, whether the flow is exhibiting undesirable behavior.

       120.    The Forcepoint ‘593 Products determine whether the flow is exhibiting undesirable

behavior regardless of the presence or absence of congestion.

       121.    The Forcepoint ‘593 Products enforce a penalty on the flow in response to a

determination that the flow is exhibiting undesirable behavior.

       122.    By making, using, testing, offering for sale, and/or selling products and services for

processing a flow of a series of information packets, including but not limited to the Forcepoint

‘593 Products, Forcepoint has injured Plaintiffs and is liable for directly infringing one or more

claims of the ‘593 patent, including at least claim 4, pursuant to 35 U.S.C. § 271(a).

       123.    Forcepoint also indirectly infringes the ‘593 patent by actively inducing

infringement under 35 USC § 271(b).

       124.    Forcepoint has had knowledge of the ‘593 patent since at least service of this

Complaint or shortly thereafter, and Forcepoint knew of the ‘593 patent and knew of its

infringement, including by way of this lawsuit.



                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 28 of 36
         Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 29 of 36




       125.    Forcepoint intended to induce patent infringement by third-party customers and

users of the Forcepoint ‘593 Products and had knowledge that the inducing acts would cause

infringement or was willfully blind to the possibility that its inducing acts would cause

infringement. Forcepoint specifically intended and was aware that the normal and customary use

of the accused products would infringe the ‘593 patent. Forcepoint performed the acts that

constitute induced infringement, and would induce actual infringement, with knowledge of the

‘593 patent and with the knowledge that the induced acts would constitute infringement. For

example, Forcepoint provides the Forcepoint ‘593 Products that have the capability of operating

in a manner that infringe one or more of the claims of the ‘593 patent, including at least claim 4,

and Forcepoint further provides documentation and training materials that cause customers and

end users of the Forcepoint ‘593 Products to utilize the products in a manner that directly infringe

one or more claims of the ‘593 patent. 21 By providing instruction and training to customers and

end-users on how to use the Forcepoint ‘593 Products in a manner that directly infringes one or

more claims of the ‘593 patent, including at least claim 4, Forcepoint specifically intended to

induce infringement of the ‘593 patent. Forcepoint engaged in such inducement to promote the

sales of the Forcepoint ‘593 Products, e.g., through Forcepoint user manuals, product support,

marketing materials, and training materials to actively induce the users of the accused products to

infringe the ‘593 patent. Accordingly, Forcepoint has induced and continues to induce users of


21
  See, e.g., Forcepoint Sidewinder Product Guide 8.3.2P03 and later Revision A, FORCEPOINT
 DOCUMENTATION (2016); Forcepoint Sidewinder Administration Guide 7.0.1.3H14,
 FORCEPOINT DOCUMENTATION (2016); Forcepoint Sidewinder Product Guide 8.3.2P03 and
 later Revision C, FORCEPOINT DOCUMENTATION (2017); Forcepoint Sidewinder Product Guide
 8.3.2P03 and later Revision B, FORCEPOINT DOCUMENTATION (2016); Forcepoint Advanced
 Classification Engine (ACE) Solution Brief, FORCEPOINT DOCUMENTATION (2020); Kaan Kayan,
 Forcepoint UEBA User & Entity Behavior Analytics Presentation, FORCEPOINT
 DOCUMENTATION (2017); Forcepoint UEBA User Manual v3.0.x, FORCEPOINT
 DOCUMENTATION (July 10, 2018); and Forcepoint Behavioral Analytics: Platform Architecture
 Overview: From Data to Behavior Insights – Functional Architectures, FORCEPOINT DATASHEET
 (2020).

                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 29 of 36
         Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 30 of 36




the accused products to use the accused products in their ordinary and customary way to infringe

the ‘593 patent, knowing that such use constitutes infringement of the ‘593 patent.

        126.    The ‘593 patent is well-known within the industry as demonstrated by multiple

citations to the ‘593 patent in published patents and patent applications assigned to technology

companies and academic institutions. Forcepoint is utilizing the technology claimed in the ‘593

patent without paying a reasonable royalty. Forcepoint is infringing the ‘593 patent in a manner

best described as willful, wanton, malicious, in bad faith, deliberate, consciously wrongful,

flagrant, or characteristic of a pirate.

        127.    To the extent applicable, the requirements of 35 U.S.C. § 287(a) have been met

with respect to the ‘593 patent.

        128.    As a result of Forcepoint’s infringement of the ‘593 patent, Plaintiffs have suffered

monetary damages, and seek recovery in an amount adequate to compensate for Forcepoint’s

infringement, but in no event less than a reasonable royalty for the use made of the invention by

Forcepoint together with interest and costs as fixed by the Court.

                                         COUNT IV
                           INFRINGEMENT OF U.S. PATENT NO. 9,774,501

        129.    Plaintiffs reference and incorporate by reference the preceding paragraphs of this

Complaint as if fully set forth herein.

        130.    Forcepoint designs, makes, uses, sells, and/or offers for sale in the United States

products and/or services for detecting outlier users of a network resource.

        131.    Forcepoint designs, makes, sells, offers to sell, imports, and/or uses the Forcepoint

Cloud Access Security Broker (CASB) (including the Forcepoint Cloud Governance, Forcepoint

Cloud Audit & Protection, and Forcepoint Cloud Security Suite products) (collectively, the

“Forcepoint ‘501 Products”).

                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 30 of 36
           Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 31 of 36




       132.    The Forcepoint ‘501 Products perform the method of monitoring stream data

associated with a user or device’s usage of a network resource for a predetermined time.

       133.    The Forcepoint ‘501 Products perform the step of deriving a flow-count history.

The flow-count history is generated based on stream data where a flow is a connection between a

source IP address and a transport layer port to a destination IP address and transport layer port in

which all of the packets use the same protocol.

       134.    The Forcepoint ‘501 Products perform the step of applying an outlier detection

algorithm to the generated flow-count history associated with a user or a device and comparing

the flow-count history to flow-count histories associated with other users or devices on the

network.

       135.    The Forcepoint ‘501 Products assign a flow-count band to the user based on the

outlier detection algorithm and flow-count history.

       136.    One or more of the Forcepoint ‘501 Products include technology for tracking flow

data of a user subscriber for a predetermined time interval.

       137.    One or more of the Forcepoint ‘501 Products include functionality for aggregating

flow data of a user for a number of time periods. The flow data that is aggregated by the Forcepoint

‘501 Products includes network communications between a particular source IP address and

transport layer port to a particular destination IP address and transport layer port in which all of

the packets are using the same protocol.

       138.    One or more of the Forcepoint ‘501 Products generate a flow-count pattern where

the flow-count pattern is the count of the number of flows the user initiates as either the source IP

address or destination IP address during a predetermined time period.




                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 31 of 36
         Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 32 of 36




       139.    One or more of the Forcepoint ‘501 Products apply an outlier detection logic

(algorithm) to the flow-count pattern as compared to a plurality of other flow-count patterns

associated with a plurality of other users.

       140.    One or more of the Forcepoint ‘501 Products apply a mitigating action to the user

concerning the user’s access to the network resource based on the flow-count band assigned.

       141.    The Forcepoint ‘501 Products are available to businesses and individuals

throughout the United States.

       142.    The Forcepoint ‘501 Products are provided to businesses and individuals located in

the Western District of Texas.

       143.    Forcepoint has directly infringed and continues to directly infringe the ‘501 patent

by, among other things, making, using, offering for sale, and/or selling technology for managing

data traffic comprising a plurality of micro-flows through a network, including but not limited to

the Forcepoint ‘501 Products.

       144.    By making, using, testing, offering for sale, and/or selling products and services for

detecting outlier users of a network resource, including but not limited to the Forcepoint ‘501

Products, Forcepoint has injured Plaintiffs and is liable to Plaintiffs for directly infringing one or

more claims of the ‘501 patent, including at least claim 1 pursuant to 35 U.S.C. § 271(a).

       145.    Forcepoint indirectly infringes the ‘501 patent, including at least claim 1, by

actively inducing infringement under 35 U.S.C. § 271(b).

       146.    Forcepoint has had knowledge of the ‘501 patent since at least service of this

Complaint or shortly thereafter, and Forcepoint knew of the ‘501 patent and knew of its

infringement, including by way of this lawsuit.




                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 32 of 36
           Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 33 of 36




          147.   Forcepoint intended to induce patent infringement by third-party customers and

users of the Forcepoint ‘501 Products and had knowledge that the inducing acts would cause

infringement or was willfully blind to the possibility that its inducing acts would cause

infringement. Forcepoint specifically intended and was aware that the normal and customary use

of the accused products would infringe the ‘501 patent. Forcepoint performed the acts that

constitute induced infringement, and would induce actual infringement, with knowledge of the

‘501 patent and with the knowledge that the induced acts would constitute infringement. For

example, Forcepoint provides the Forcepoint ‘501 Products that have the capability of operating

in a manner that infringe one or more of the claims of the ‘501 patent, including at least claim 1,

and Forcepoint further provides documentation and training materials that cause customers and

end users of the Forcepoint ‘501 Products to utilize the products in a manner that directly infringe

one or more claims of the ‘501 patent. 22 By providing instruction and training to customers and

end-users on how to use the Forcepoint ‘501 Products in a manner that directly infringes one or


22
     See, e.g., Forcepoint CASB – Product Feature Comparison, FORCEPOINT SPECIFICATIONS SHEET
      (2017); Forcepoint CASB Administration Guide Version 2020 R4, FORCEPOINT
      DOCUMENTATION (December 13, 2020); Forcepoint NGFW Integration with Forcepoint CASB,
     FORCEPOINT TECHNICAL DOCUMENT (2018); Jack Poller and Alex Arcilla, Forcepoint Cloud
      Access Security Broker (CASB): Securing the Use of Cloud Applications, ESG LAB VALIDATION
      DOCUMENT (2018) (“This ESG Lab Reports was commissioned by Forcepoint”); Forcepoint
      Cloud Threat Assessment Report Introduction and FAQ, FORCEPOINT CASB
      DOCUMENTATION (2018); Kfir Mesika, Protecting Your Cloud Journey @DLP @CASB @SD-
      WAN, FORCEPOINT DOCUMENTATION (2019); Forcepoint CASB – Forcepoint Web Security
      Integration Guide Version 2018 R4, FORCEPOINT DOCUMENTATION (2018); Nitzan Cohen,
     Forcepoint Israel Tech Week Presentation, FORCEPOINT DOCUMENTATION (September 2020);
     Rob Mathieson, Forcepoint Dynamic Data Protection Automated Policy Enforcement Through
     Practical Application of Risk Modeling, FORCEPOINT DOCUMENTATION (2019); Brijesh
     Miglani, A Human-Centric Approach to Risk Adaptive Cybersecurity, FORCEPOINT
      PRESENTATION (2020); Victor Martinez, Forcepoint’s Approach to Zero Trust (ZTX) - A Data-
      Centric Security Architecture, Protected By Behavior-Based Controls, FORCEPOINT
      PRESENTATION (2019); Forcepoint Cloud Control: Get The Visibility and Control You Need To
      Secure Data In The Cloud, FORCEPOINT GARTNER RESEARCH PUBLICATION (2018); and David
      Coffey, Forcepoint Cloud Application Security Broker and Web Security, TECH FIELD DAY
      YOUTUBE CHANNEL (February 23, 2018), available at: https://www.youtube.com/
      watch?v=8_3M_DNruWY (presentation is from Forcepoint’s VP of Research and
      Development).

                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 33 of 36
         Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 34 of 36




more claims of the ‘501 patent, including at least claim 1, Forcepoint specifically intended to

induce infringement of the ‘501 patent. Forcepoint engaged in such inducement to promote the

sales of the Forcepoint ‘501 Products, e.g., through Forcepoint user manuals, product support,

marketing materials, and training materials to actively induce the users of the accused products to

infringe the ‘501 patent. Accordingly, Forcepoint has induced and continues to induce users of

the accused products to use the accused products in their ordinary and customary way to infringe

the ‘501 patent, knowing that such use constitutes infringement of the ‘501 patent.

        148.    The ‘501 patent is well-known within the industry as demonstrated by multiple

citations to the ‘501 patent in published patents and patent applications assigned to technology

companies and academic institutions. Forcepoint is utilizing the technology claimed in the ‘501

patent without paying a reasonable royalty. Forcepoint is infringing the ‘501 patent in a manner

best described as willful, wanton, malicious, in bad faith, deliberate, consciously wrongful,

flagrant, or characteristic of a pirate.

        149.    To the extent applicable, the requirements of 35 U.S.C. § 287(a) have been met

with respect to the ‘501 patent.

        150.    As a result of Forcepoint’s infringement of the ‘501 patent, Plaintiffs have suffered

monetary damages, and seek recovery in an amount adequate to compensate for Forcepoint’s

infringement, but in no event less than a reasonable royalty for the use made of the invention by

Defendants together with interest and costs as fixed by the Court.




                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 34 of 36
         Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 35 of 36



                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiffs Sable IP, LLC and Sable Networks, Inc. respectfully request that this

Court enter:

       A.      A judgment in favor of Plaintiffs that Forcepoint has infringed, either

               literally and/or under the doctrine of equivalents, the ‘431, ‘932, ‘593, and

               ‘501 patents;

       B.      An award of damages resulting from Forcepoint’s acts of infringement in

               accordance with 35 U.S.C. § 284;

       C.      A judgment and order finding that Forcepoint’s infringement was willful,

               wanton, malicious, bad-faith, deliberate, consciously wrongful, flagrant, or

               characteristic of a pirate within the meaning of 35 U.S.C. § 284 and

               awarding to Plaintiffs enhanced damages.

       D.      A judgment and order finding that this is an exceptional case within the

               meaning of 35 U.S.C. § 285 and awarding to Plaintiffs their reasonable

               attorneys’ fees against Forcepoint.

       E.      Any and all other relief to which Plaintiffs may show themselves to be

               entitled.

                                     JURY TRIAL DEMANDED

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs Sable IP, LLC and

Sable Networks, Inc. request a trial by jury of any issues so triable by right.




                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 35 of 36
      Case 6:21-cv-00241-ADA Document 1 Filed 03/10/21 Page 36 of 36




Dated: March 10, 2021                  Respectfully submitted,


                                       /s/ Daniel P. Hipskind____________________
                                       Dorian S. Berger (CA SB No. 264424)
                                       Daniel P. Hipskind (CA SB No. 266763)
                                       BERGER & HIPSKIND LLP
                                       9538 Brighton Way, Ste. 320
                                       Beverly Hills, CA 90210
                                       Telephone: 323-886-3430
                                       Facsimile: 323-978-5508
                                       E-mail: dsb@bergerhipskind.com
                                       E-mail: dph@bergerhipskind.com

                                       Elizabeth L. DeRieux
                                       State Bar No. 05770585
                                       Capshaw DeRieux, LLP
                                       114 E. Commerce Ave.
                                       Gladewater, TX 75647
                                       Telephone: 903-845-5770
                                       E-mail: ederieux@capshawlaw.com

                                       Attorneys for Sable Networks, Inc. and
                                       Sable IP, LLC




                        COMPLAINT FOR PATENT INFRINGEMENT
                                                                          Page 36 of 36
